     CASE 0:20-cv-01171-JRT-KMM Document 19-1 Filed 06/19/20 Page 1 of 4



                          UNITED STATES DISTRICT COURT
                             DISTRICT OF MINNESOTA


STEVEN TRAIL,
                                        Court File No. 20-cv-01153-JRT-KMM
             Plaintiff,

v.

3M COMPANY and
AEARO TECHNOLOGIES LLC,

             Defendants.


KEVIN KANE,
                                        Court File No. 20-cv-01157-JRT-KMM
             Plaintiff,

v.

3M COMPANY and
AEARO TECHNOLOGIES LLC,

             Defendants.


ROBERT TAYLOR,
                                        Court File No. 20-cv-01161-JRT-KMM
             Plaintiff,

v.

3M COMPANY and
AEARO TECHNOLOGIES LLC,

             Defendants.
      CASE 0:20-cv-01171-JRT-KMM Document 19-1 Filed 06/19/20 Page 2 of 4




 JEFF HALL,
                                                 Court File No. 20-cv-01166-JRT-KMM
              Plaintiff,

 v.

 3M COMPANY and
 AEARO TECHNOLOGIES LLC,

              Defendants.


 VINCENT GONZALES,
                                                 Court File No. 20-cv-01171-JRT-KMM
              Plaintiff,

 v.

 3M COMPANY and
 AEARO TECHNOLOGIES LLC,

              Defendants.


 ANTHONY SKAALERUD,
                                                 Court File No. 20-cv-01175-JRT-KMM
              Plaintiff,

 v.

 3M COMPANY and
 AEARO TECHNOLOGIES LLC,

              Defendants.


                      RULE 7.1 COMPLIANCE CERTIFICATE

       The undersigned hereby certifies that, pursuant to Local Rule 7.1(f) and the Parties’

stipulation, Plaintiffs’ Omnibus Reply Memorandum in Support of Motion to Remand

                                             2
    CASE 0:20-cv-01171-JRT-KMM Document 19-1 Filed 06/19/20 Page 3 of 4



contains 623 words, as determined through the word count feature of the Microsoft Office

Word 2016 word processing software used to prepare the memorandum. The word

processing program has been applied specifically to include all text within the body of the

document, including headings, footnotes, and quotations. The memorandum was prepared

in 13-point font in accordance with the type size limitation of Local Rule 7.1(h).

       The undersigned further certifies that Plaintiffs’ opening memorandum contained

916 words, for a combined total of 1,539 words.


Dated: June 19, 2020                      By s/Daniel E. Gustafson
                                          GUSTAFSON GLUEK PLLC
                                          Daniel E. Gustafson (#202241)
                                          Amanda M. Williams (#341691)
                                          120 South 6th Street, Suite 2600
                                          Minneapolis, Minnesota 54402
                                          Phone: 612-333-8844
                                          dgustafson@gustafsongluek.com
                                          awilliams@gustafsongluek.com

                                          SCHWEBEL GOETZ & SIEBEN, P.A.
                                          William R. Sieben (#100808)
                                          Alicia N. Sieben (#389640)
                                          Matthew J. Barber (#397240)
                                          5120 IDS Center
                                          80 South Eighth Street
                                          Minneapolis, Minnesota 55402-2246
                                          Phone: 612-377-7777
                                          bsieben@schwebel.com
                                          asieben@schwebel.com
                                          mbarber@schwebel.com

                                          PAUL LLP
                                          Richard M. Paul III
                                          Ashlea G. Schwarz
                                          601 Walnut Street, Suite 300
                                          Kansas City, Missouri 64106
                                          Phone: 816-984-8100

                                             3
CASE 0:20-cv-01171-JRT-KMM Document 19-1 Filed 06/19/20 Page 4 of 4



                              Rick@PaulLLP.com
                              Ashlea@PaulLLP.com

                              ATTORNEYS FOR PLAINTIFFS




                                 4
